Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim language (lines 3-6), the underlined bolded “or” appears missing, thus rendering the claim scope indefinite. For the purpose of examination, it is assumed that lines 3-6 read ads follows (similar to claims 5 and 18):
“sending a command to an external power supply to shut off power to a computing device comprising the volatile memory or transmitting a request to an operating system of the first computing server to initiate a power-down sequence of the first computing server”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lionetti et al., US Patent Appl. Pub. No. 2010/0306544.
Regarding claim 14, Lionetti discloses a system (FIG(s) 1-4) comprising:
a first plurality of computer servers located in a first data center (FIG. 1, 30, paragraph 0027, lines 3-10, FIG. 2, paragraph 0030, lines 7-10, FIG. 4, multiple security servers 230, paragraph 0054, lines 1-3), each of the first plurality of computer servers comprising a respective volatile memory (FIG. 2, RAM 132, paragraphs 0032 and 0037) and executing a respective software agent (FIG 2, program modules 135, paragraph 0032) to:
determine, at a first computing server of the first plurality of computer servers, that the first computing server has lost network connectivity (determination done at any one of the plurality of secure servers 230, FIG. 4 – paragraph 0008, paragraph 0054, lines 6-8);
in response to the determination that the first computing server has lost network connectivity, determine, at the first computing server, to disable power to a volatile memory of the first computing server (server is gracefully shut down – paragraph 0008); and
in response to the determination to disable power to the volatile memory of the first computing server, disable power to the volatile memory of the first computing server (shutting down power to the server disables power to the RAM – paragraph 0008, paragraph 0035, lines 16-18, paragraph 0046, lines 11-14) without affecting a power status of other computer servers the first plurality of computer servers (only degraded security server is managed – paragraphs 0008 and 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al., US Patent Appl. Pub. No. 2010/0306544 in view of Avery et al., US Patent No. 8,204,990.
Regarding claim 1, Lionetti discloses a system (FIG(s) 1-4) comprising:
a volatile memory storing processor-executable program code (FIG. 2, RAM 132, paragraph 0032); and
a processing unit (FIG. 2, CPU, 120) to execute the program code (paragraph 0032) to:
determine, at the system, that the system has lost network connectivity to an external system (paragraph 0008);
in response to the determination that the system has lost network connectivity, determine, at the system, to disable power to the volatile memory (server is gracefully shut down – paragraph 0008); and
in response to the determination to disable power to the volatile memory, disable power to the volatile memory (shutting down power to the server disables power to the RAM – paragraph 0008, paragraph 0035, lines 16-18, paragraph 0046, lines 11-14).
Regarding claim 8, Lionetti discloses a computer-implemented method for a computer server, comprising:
determining, at the computer server, that the computer server has lost network connectivity  to an external system (paragraph 0008);
determining, at the computer server, to power down the computer server in response to the determination that the computer server has lost network connectivity (server is gracefully shut down – paragraph 0008); and
powering down the computer server in response to the determination to power down the computer server (shutting down server disables power to components, including volatile memory – paragraph 0008, paragraph 0035, lines 16-18, paragraph 0046, lines 11-14).
Lionetti does not specifically state the loss of network connectivity determined based on a network response time threshold being exceeded (i.e. the criteria for determination of lost network connectivity).
Avery teaches monitoring internet connectivity (network connectivity) between an electronic network device (Power Cycler 108, FIG. 1, 201, FIG. 2) and remote server (113, FIG. 1), and managing power to devices attached to the Power Cycler upon determination that the internet connectivity is lost (Abstract, lines 1-4, FIG. 1, column 3, lines 41-54, FIG(s) 2-3, column 5, lines 39-41, lines 45-55, FIG. 5, column 8, lines 23-28, lines 30-33, FIG. 7, column 9, lines 27-27, lines 30-33). Avery further teaches how to determine the loss of internet (network) connectivity – i.e. by determining that ping value based on ping requests/replies (response round trip times) has exceeded a pre-set threshold (column 2, lines 9-20, FIG. 1, column 3, lines 41-67, FIG. 6, column 8, lines 41-45). Avery’s system and functionality provide for reliable device management of physically distant network devices based on detected loss of connectivity (column 1, lines 53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described network device and functionality for determining loss of network connectivity, as suggested by Avery with the system and method disclosed by Lionetti in order to implement the loss of network connectivity determined based on a network response time threshold being exceeded. One of ordinary skill in the art would be motivated to do so in order to reliably manage the physically distant system upon loss of network connectivity.
Regarding claim 2, Avery further teaches the system, wherein determining that the system has lost network connectivity comprises:
transmitting data to an-the external system, the data associated with an expected response; and
determining that the expected response was not received from the external system (column 2, lines 9-20, column 3, lines 41-67).
Regarding claim 3, Avery further teaches the system, as per claim 2, wherein determining that the system has lost network connectivity further comprises:
determining an amount of time since a last successful communication with the external system by generating a last communication timestamp initiating when the data was last transmitted to the external system; and
determining that the system has lost network connectivity if the amount of time exceeds the network response time threshold by comparing a current time to the last communication timestamp (column 3, lines 41-67, claims 1 and 10).
Regarding claim 4, Avery further teaches the system, as per claim 2, wherein the external system is a control plane to monitor the system and the data is an Internet Control Message Protocol message (ping messages by definition are IMAP echo request/reply messages – column 3, lines 41-67).
Regarding claim 5, the combination of Lionetti with Avery further teaches the system, as per claim 3, further comprising an external power supply (Avery, column 4, lines 24-25); and
wherein disabling of power to the volatile memory comprises sending a command to the external power supply to shut off power to a computing device comprising the volatile memory (Lionetti, paragraph 0008).
Regarding claim 6, Avery further teaches the system, further comprising:
a network interface coupled to a computer network (FIG. 2, NIC 205, column 4, lines 30-38), wherein determining that the system has lost network connectivity comprises determining that the network interface is not receiving data from the computer network (column 3, lines 41-67, column 5, lines 4-10, lines 17-21, lines 45-47, column 8, lines 30-33).
Regarding claim 7, Lionetti and Avery disclose the system, as per claim 1.
Lionetti and Avery do not specifically state wherein disabling of power to the volatile memory comprises: transmitting a request to an operating system of the system to initiate a power-down sequence of the system.
However, Lionetti discloses the computing device including and executing an operating system (FIG. 2, 134, paragraph 0032). In addition, Lionetti further discloses disabling of power to the volatile memory comprises initiating a power-down sequence of the system (graceful shutdown of system: paragraph 0008). Because it is well known in the art that the operating system manages computer operation, including graceful shut-down of the system, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that initiating a power-down sequence to gracefully shut down the system may be performed by the operating system. One of ordinary skill in the art would have been motivated to do so to use the operating system’s capability to perform a power-down sequence to do so.
Regarding claims 9-10 and 13 the combination of Lionetti with Avery discloses a method with substantially the same claim limitations of respective system claims 2-3 and 6, as addressed above.
Regarding claim 11, Avery further teaches the method, as per claim 9, wherein the external system is a control plane to monitor the computer server and the data is an echo request message or a traceroute (ping messages by definition are IMAP echo request/reply messages – column 3, lines 41-67).
Regarding claim 12, Lionetti and Avery disclose the method, as per claim 9, further comprising substantially the same claim limitations of respective system claim 7, as addressed above.
Regarding claim 15, Lionetti discloses the method as per claim 1.
Lionetti does not specifically state wherein determining that a respective one of the first plurality of computer servers has lost network connectivity comprises transmission, of data from the first computing server to a second plurality of computer servers located in a second data center, and determining that a response to the data was not received from the second plurality of computer servers.
Avery teaches monitoring internet connectivity (network connectivity) between an electronic network device (first computing server; Power Cycler 108, FIG. 1, 201, FIG. 2) and a physically distant remote server (113, FIG. 1 in second data center), and managing power to devices attached to the Power Cycler upon determination that the internet connectivity is lost (Abstract, lines 1-4, FIG. 1, column 3, lines 41-54, FIG(s) 2-3, column 5, lines 39-41, lines 45-55, FIG. 5, column 8, lines 23-28, lines 30-33, FIG. 7, column 9, lines 27-27, lines 30-33). Avery further teaches how to determine the loss of internet (network) connectivity – i.e. by determining that ping value based on ping requests/replies (response round trip times) has exceeded a pre-set threshold (column 2, lines 9-20, FIG. 1, column 3, lines 41-67, FIG. 6, column 8, lines 41-45). Furthermore, Avery teaches directing the ping messages towards plurality of remote servers (i.e. second plurality of computer servers – FIG. 4, column 6, lines 26-38). In Avery, such system and functionality provide for reliable device management of physically distant network devices based on detected loss of connectivity (column 1, lines 53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, a suggested by Avery with the system disclosed by Lionetti in order to implement wherein determining that a respective one of the first plurality of computer servers has lost network connectivity comprises transmission, of data from the first computing server to a second plurality of computer servers located in a second data center, and determining that a response to the data was not received from the second plurality of computer servers. One of ordinary skill in the art would be motivated to do so in order to reliably manage the physically distant system upon loss of network connectivity.
Regarding claim 16, Avery further teaches the system, as per claim 15, wherein determining that the first computing server has lost network connectivity comprises:
in response to the determination that the response to the data was not received, determination of an amount of time since a last successful communication with the second plurality of computer servers based on a last communication timestamp that initiates when the first computing server transmitted the data to the second plurality of computer servers; and
determine that the first computing server has lost network connectivity if the amount of time exceeds a network response time threshold by comparing a current time to the last communication timestamp (column 3, lines 41-67, claims 1 and 10).
Regarding claim 17, Avery further teaches the system, as per claim 15, wherein the second plurality of computer servers comprises a control plane to monitor the first plurality of computer servers and the data is sent exclusively to determine a state of network connectivity between the first plurality of computer servers and the second plurality of computer servers (column 3, lines 41-66, column 6, lines 26-38, column 8, lines 34-45).
Regarding claim 18, Lionetti and Avery disclose the system, as per claim 17, further comprising substantially the same claim limitations of respective system claim 7, as addressed above.
Regarding claim 19, Lionetti and Avery disclose the system, as per claim 15, further comprising substantially the same claim limitations of respective system claim 6, as addressed above.
Regarding claim 20, the combination of Lionetti with Avery further teaches the system, as per claim 15, wherein disabling of power to the volatile memory of the first computing server comprises sending a command to an external power supply (Avery, column 4, lines 24-25) to shut off power to a computing device comprising the volatile memory (Lionetti, paragraph 0008) or transmitting a request to an operating system of the first computing server to initiate a power-down sequence of the first computing server.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 14 have been fully considered but they are not persuasive.
The applicant argued in essence that the Lionetti reference fails to disclose, describe, teach, or suggest a disabling power to the volatile memory of the first computing server without affecting a power status of other computer servers of the first plurality of computer servers.
The examiner respectfully disagrees. Lionetti discloses preventing change in the power status of at least one of plurality of the security servers (i.e. one or more) except another (single) server – i.e. all remaining servers except one that needs the change are not affected (paragraphs 0008 and 0054). Thus, Lionetti meets the argued claim language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186